



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Melnyk, 2019 ONCA 697

DATE: 20190906

DOCKET: C66729

Pardu, Brown and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Walter Melnyk

Appellant

Walter Melnyk, self-represented

Michael Fawcett, for the respondent

Heard and released orally: September 4, 2019

On appeal from the order of Justice Maureen D. Forestell
    of the Superior Court of Justice dated, March 20, 2017.

REASONS FOR DECISION

[1]

Mr. Melnyk appeals from the refusal of Forestall J. to grant
mandamus
with
certiorari
in aid in relation to a decision of a justice of the
    peace refusing to issue process on a private prosecution initiated by Mr.
    Melnyk.

[2]

At the outset of the hearing, Mr. Melnyk sought an adjournment on the
    grounds that firstly, this appeal should for reasons of efficiency be combined
    with another appeal relating to events occurring after the proceedings which
    gave rise to this appeal and secondly, because he has had difficulty preparing
    for the hearing because of his personal situation. This request was refused.
    This hearing must be decided on the record before us. The issue is whether
    Forestall J. erred having regard to the record before her.

[3]

The allegations relate to events in 2008, a pre-enquete in 2016 and the
    application judges decision of 2017. This matter has been set for hearing
    since April 2019 and fairness requires that the appeal proceed today rather
    than acceding to a request made for the first time on the date of the hearing
    of this appeal, without supporting evidence.

[4]

The appellant has not identified any error in the reasons given by
    Forestall J. and we agree with those reasons. Forestall J. concluded that the
    justice of the peace had not committed any jurisdictional error, consisting of any
    breach of the rules of natural justice, or any other error permitting review by
    the Superior Court.

[5]

Accordingly, the appeal is dismissed.

G. Pardu J.A.

David Brown J.A.

Gary Trotter J.A.


